DETAILED ACTION
					Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
            Claims 1-20 are allowed over prior art made of record.

Reasons for Allowance

	Regarding Claim 1, the references of the Prior Art of record, either singularly or in a combination, and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:
“automatically determining at least one parameter of an event object based on content of the at least one message in the first user interface of the group- based communication system; transmitting, via the group-based communication system, a validation request to an external calendar resource to access the calendar object associated with the group of users; receiving a validation notification from the external calendar resource; retrieving the calendar object associated with the group of users from the external calendar resource”, as recited in claim 1, in combination with the remaining sequences and process steps of Claim 1.
Relevant prior art Rosenberg(US PG Pub 2010/0049808) discloses engaging in real-time communications (such as instant messaging) and granting permission to allow a second user to access a tool (such as a calendar) associated with the first user through the first application. Rosenberg discloses sharing calendars between two users within the instant-messaging interface. However, Rosenberg fails to disclose at least automatically determining a parameter of an event object based on content of a message in the first user interface of a group-based communication system. 
Another relevant prior art Lee (US PG pub 2008/0195454) is directed to a system for collaborating within a shared electronic calendar. The collaboration tool 800 of Lee allows users to edit a record or documents relating to the event (see Figs. 8, 16 reproduced below). Lee is not directed to the creation of a calendar object (such as an event) by users 810, but rather allows multiple users 810 to edit the event record after it is created. The interface in Lee is an online group calendar (Fig. 16), not a group-based communication interface including group-based communication channels and a messaging interface (as shown in Fig. 29 of the instant application). Lee fails to disclose or suggest a group-based communication 
system as claimed. Claims 8 and 15 contain substantially similar limitations as claim 1, and therefore, claim 8 and 15 are also allowed.
Claims 2-7, 9-14 and 16-20 are allowed as being dependent from either claim 1 or 8 or 15..
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


	Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175        
Saturday, June 18, 2022